 
EXECUTION COPY




Warrant No. 2
WARRANT
 
CAPITAL TRUST, INC.
 
THIS IS TO CERTIFY THAT Morgan Stanley Asset Funding Inc. is entitled, at any
time from and after the Exercisability Date (such term, and certain other
capitalized terms used herein being hereinafter defined) and prior to the
Expiration Date, to purchase from CAPITAL TRUST, INC., a Maryland corporation
(the “Company”), 1,068,829 fully paid and non-assessable shares of Class A
Common Stock (subject to adjustment as provided in Section 4 hereof), at the
Exercise Price (subject to adjustment as provided in Section 4 hereof), all on
the terms and conditions and pursuant to the provisions hereinafter set forth.
 
1.
DEFINITIONS

 
As used in this Warrant, the following terms have the respective meanings set
forth below:
 
“Affiliate” means, with respect to any specified Person, any other Person which,
directly or indirectly, controls, is controlled by or is under common control
with, such specified Person.  For the purposes of this definition, “control”
when used with respect to any Person means ownership directly or indirectly of
100 percent (100%) of the capital stock entitled to vote for the election of
directors in the case of a corporation, or 100 percent (100%) of the equity
interests in the case of any other type of legal entity, and the terms
“affiliated,” “controlling,” and “controlled” have meanings correlative to the
foregoing.
 
“Beneficially Owned” or “Beneficial Owner” shall have the interpretation set
forth in Rule 13d-3 under the Exchange Act.
 
“Business Day” shall mean any day that is not a Saturday or Sunday or a day on
which banks are required or permitted to be closed in the State of New York or
Maryland.
 
“Cashless Exercise” shall have the meaning set forth in Section 2.1(d) hereof.
 
“Change of Control Event” means any of the following transactions: (i) the sale,
lease, exchange, conveyance or other disposition of all or substantially all of
the Company’s property or business, or (ii) any transaction (including a merger,
consolidation or other reorganization) or series of related transactions, in
which more than 50% of the voting power of the Company is disposed of.
 
“Class A Common Stock” shall mean the class A common stock of the Company, par
value $0.01 per share.
 
“Commission” shall mean the Securities and Exchange Commission or any other
federal agency then administering the Securities Act and other federal
securities laws.
 
“Common Stock” shall mean (except where the context otherwise indicates) the
Class A Common Stock and any capital stock or Other Property or assets into
which such Class A Common Stock may thereafter be changed, and any other shares
of common stock of the Company now or hereafter designated, that have the right
(subject to any prior rights of and not including any class or series of
preferred stock) to participate in any distribution of the assets or earnings of
the Company without limit as to per share amount, and shall also include shares
of common stock of any successor or acquiring corporation (as defined in
Section 4.4 hereof) received by or distributed to the holders of Common Stock of
the Company in the circumstances contemplated by Section 4.4 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Designated Office” shall have the meaning set forth in Section 10 hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Exercisability Date” shall mean three (3) years from the Original Issue Date.
 
“Exercise Date” shall have the meaning set forth in Section 2.1(a) hereof.
 
“Exercise Notice” shall have the meaning set forth in Section 2.1(a) hereof.
 
“Exercise Period” shall mean the period during which this Warrant is exercisable
pursuant to Section 2.1 hereof.
 
“Exercise Price” shall mean, in respect of a share of Common Stock, initially,
$1.79 per share, as adjusted from time to time pursuant to Section 4 hereof.
 
“Expiration Date” shall mean March 16, 2019.
 
“Fair Market Value” shall have the meaning set forth in Section 4.7 hereof.
 
“Holder” shall mean the Person in whose name the Warrant set forth herein is
registered from time to time on the books of the Company maintained for such
purpose.
 
“Opinion of Counsel” means a written opinion of counsel (who may be an employee
of a Holder) experienced in Securities Act matters chosen by the holder of this
Warrant or Warrant Stock issued upon the exercise hereof and reasonably
acceptable to the Company.
 
“Original Issue Date” shall mean, March 16, 2009, the date on which the Original
Warrants were issued.
 
“Original Warrants” shall mean the Warrants to purchase an aggregate of
3,479,691 shares of Class A Common Stock originally issued by the Company on the
Original Issue Date to Citigroup Financial Products Inc., Morgan Stanley Asset
Funding Inc. and [JPMorgan Entity].
 
“Other Property” shall have the meaning set forth in Section 4.5 hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Person” shall mean any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated or unincorporated
organization or association, corporation, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including, without limitation, any instrumentality,
division, agency, body or department thereof).
 
“Repurchase Agreement” means that certain Master Repurchase Agreement, dated as
of July 29, 2005 (as amended, restated, supplemented or otherwise modified from
time to time), by and among Company, CT RE CDO 2004-1 SUB, LLC, CT RE CDO 2005-1
SUB, LLC and CT XLC Holdings, LLC, as Sellers and Morgan Stanley Bank, N.A.
 
“Restricted Common Stock” shall mean shares of Common Stock which are, or which
upon their issuance on the exercise of this Warrant would be, evidenced by a
certificate bearing the restrictive legend set forth in Section 8.2(a) hereof.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Subsidiary” means any corporation or association more than 50% (by number of
votes) of the voting stock of which is at the time owned by the Company or by
one or more Subsidiaries or by the Company and one or more Subsidiaries, or any
other business entity in which the Company or one or more Subsidiaries or the
Company and one or more Subsidiaries own more than a 50% interest either in the
profits or capital of such business entity.
 
“Transfer” shall mean any disposition of any Warrant or Warrant Stock or of any
interest in either thereof, which would constitute a “sale” thereof within the
meaning of Section 5 of the Securities Act, and the term “Transferable” shall
have a meaning correlative to the foregoing.
 
“Warrant Price” shall mean an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1
hereof, multiplied by (ii) the Exercise Price as of the date of such Exercise
Date.
 
“Warrants” shall mean the Original Warrants and all warrants issued upon
transfer, division or combination of, or in substitution for, such Original
Warrants or any other such Warrant.  All Warrants shall at all times be
identical as to terms and conditions and date, except as to the number of shares
of Common Stock for which they may be exercised.
 
“Warrant Stock” generally shall mean the shares of Common Stock issued, issuable
or both (as the context may require) upon the exercise of Warrants until such
time as such shares of Common Stock have either (i) been Transferred in a public
offering pursuant to a registration statement filed under the Securities Act or
(ii) been Transferred or become Transferable in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act under
Rule 144 thereunder with all transfer restrictions and restrictive legends with
respect to such Common Stock being removed in connection with such transaction.
 
 
3

--------------------------------------------------------------------------------

 
 
2.
EXERCISE OF WARRANT

 
2.1           Manner of Exercise.
 
(a)           From and after the Exercisability Date and until 5:00 P.M., New
York City time, on the Expiration Date, the Holder may from time to time
exercise this Warrant, on any Business Day, for all or any part of the number of
shares of Common Stock purchasable hereunder (subject to adjustment pursuant to
Section 4 hereof); provided that the Holder may exercise this Warrant prior to
the Exercisability Date (i) from and after the occurrence of an Event of Default
(as defined in the Repurchase Agreement) or (ii) immediately prior to the
consummation of a Change of Control Event; provided, further, that the Company
shall give the Holder reasonable prior written notice of the date of
consummation of such Change of Control Event in order to permit the Holder to
exercise the rights under this Warrant.  In order to exercise this Warrant, in
whole or in part, the Holder shall (i) deliver to the Company at the Designated
Office (as defined herein) a written notice of the Holder’s election to exercise
this Warrant (an “Exercise Notice”), which Exercise Notice shall be irrevocable
and specify the number of shares of Common Stock to be purchased, together with
this Warrant and (ii) pay to the Company the Warrant Price (the date on which
both such delivery and payment shall have first taken place being hereinafter
sometimes referred to as the “Exercise Date”) (x) by delivery of a certified,
cashiers’ or official bank check or wire transfer in the amount of such Warrant
Price or (y) through a Cashless Exercise.  Such Exercise Notice shall be in the
form of the subscription form attached as Annex A to this Warrant, duly executed
by the Holder or its duly authorized agent or attorney.
 
(b)           Upon receipt of such Exercise Notice, Warrant and payment of the
Warrant Price (subject, as applicable, to Section 2.1(d)), the Company shall, as
promptly as practicable, execute (or cause to be executed) and deliver (or cause
to be delivered) to the Holder a certificate or certificates representing the
aggregate number of full shares of Common Stock issuable upon such exercise,
together with cash in lieu of any fraction of a share, as hereafter
provided.  The stock certificate or certificates so delivered shall be in such
denomination or denominations as the exercising Holder shall reasonably request
in the Exercise Notice and shall be registered in the name of the Holder or such
other name as shall be designated in the Exercise Notice.  This Warrant shall be
deemed to have been exercised and such certificate or certificates shall be
deemed to have been issued, and the Holder or any other Person so designated to
be named therein shall be deemed to have become a holder of record of such
shares for all purposes, as of the Exercise Date; provided, however, that a
Holder shall not be entitled to revoke, rescind or modify its Exercise Notice
after such notice is delivered to the Company.
 
(c)           If this Warrant shall have been exercised in part, the Company
shall, at the time of delivery of the certificate or certificates representing
the shares of Common Stock being issued, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unpurchased shares of Common
Stock called for by this Warrant.  Such new Warrant shall in all other respects
be identical with this Warrant.
 
(d)           Subject to compliance with this subsection (d), a Holder shall
have the right to exercise its Warrants without any payment (a “Cashless
Exercise”) by instructing the Company to withhold a number of shares of Warrant
Stock then issuable upon exercise of this Warrant with an aggregate Fair Market
Value equal to the Warrant Price such that the number of shares of Common Stock
to be issued to such Holder would be equal to a fraction, (i) the denominator of
which shall be the Fair Market Value per share of Common Stock calculated as of
the Exercise Date, and (ii) the numerator of which shall be equal to the product
of (x) the number of shares of Common Stock in respect of which such Warrants
are then being exercised by such Holder times (y) the Fair Market Value
described in clause (i) above minus the Exercise Price then in effect.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding the terms of this Section 2.1, if (i) the Holder
has not elected to exercise this Warrant prior to the Expiration Date, and
(ii) the Exercise Price is less than the Fair Market Value of one share of
Common Stock upon such Expiration Date, then (unless notice to the contrary is
provided by the Holder), this Warrant shall be deemed automatically exercised as
to the maximum number of Shares of Common Stock for which this Warrant is then
exercisable pursuant to the provisions of Section 2.1(d) above, on such
Expiration Date, without any action by the Holder.
 
2.2           No Liens.  All shares of Common Stock issuable upon the exercise
of this Warrant pursuant to the terms hereof shall be validly issued, fully paid
and nonassessable, issued without violation of any preemptive rights and free
and clear of all taxes, liens and other charges (other than any created by
actions of the Holder).
 
2.3           Fractional Shares.  The Company shall not be required to issue a
fractional share of Common Stock upon exercise of any Warrant and, in lieu
thereof, the Company shall pay a cash adjustment in respect of a fractional
share in an amount equal to the product of: (i) the fractional share and (ii)
the Fair Market Value of one share of Common Stock on the Exercise Date.
 
3.
TRANSFER, DIVISION AND COMBINATION

 
3.1           Transfer.  Subject to compliance with Section 8 hereof, each
transfer of this Warrant and all rights hereunder, in whole or in part, shall be
registered on the books of the Company to be maintained for such purpose, upon
surrender of this Warrant at the Designated Office, together with a written
assignment of this Warrant in the form attached as Annex B to this Warrant, duly
executed by the Holder or its duly authorized agent or attorney.  Upon such
surrender and delivery, the Company shall, subject to Section 8 hereof, execute
and deliver a new Warrant or Warrants in the name(s) of the assignee or
assignees and in the denominations specified in such instrument of assignment,
and shall issue to the assignor(s) one or more new Warrant(s) evidencing the
portion of this Warrant not so assigned and this Warrant shall promptly be
cancelled.  A Warrant, if then exercisable and properly assigned in compliance
with Section 8 hereof, may be exercised by the new Holder for the purchase of
shares of Common Stock without having a new Warrant issued.
 
3.2           Division and Combination.  Subject to compliance with the
applicable provisions of this Warrant, this Warrant may be divided or combined
with other Warrants upon presentation hereof at the Designated Office, together
with a written notice specifying the name(s) and denomination(s) in which new
Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to compliance with the applicable provisions of this Warrant
as to any transfer which may be involved in such division or combination, the
Company shall execute and deliver a new Warrant or Warrants in exchange for the
Warrant or Warrants to be divided or combined in accordance with such notice.
 
 
5

--------------------------------------------------------------------------------

 
 
3.3           Expenses.  The Company shall prepare, issue and deliver at its own
expense any new Warrant or Warrants required to be issued under this Section 3.
 
3.4           Maintenance of Books.  The Company agrees to maintain, at the
Designated Office, books for the registration and transfer of the Warrants.
 
4.
ANTIDILUTION PROVISIONS

 
The number of shares of Common Stock for which this Warrant is exercisable and
the Exercise Price shall be subject to adjustment from time to time as set forth
in this Section 4.
 
4.1           Stock Dividends, Subdivisions and Combinations.  If at any time
the Company shall:
 
(a)           take a record of the holders of its Common Stock for the purpose
of entitling them to receive a dividend payable in, or other distribution of,
additional shares of Common Stock,
 
(b)           subdivide, split or reclassify its outstanding shares of Common
Stock into a larger number of shares of Common Stock, or
 
(c)           combine or reclassify its outstanding shares of Common Stock into
a smaller number of shares of Common Stock,
 
then the Exercise Price shall be adjusted to equal the product of (i) the
Exercise Price in effect immediately preceding such event multiplied by (ii) a
fraction, (x) the numerator of which shall be equal to the number of shares of
Common Stock outstanding immediately preceding the adjustment, and (y) the
denominator of which shall be equal to the number of shares of Common Stock
outstanding immediately after such adjustment.  Such adjustment shall be made
successively whenever any event listed above shall occur.
 
4.2           Adjustments for Other Distributions.  If at any time the Company
distributes to all holders of any class of Common Stock any of its assets,
property or debt, securities or other capital stock (or any rights, options or
warrants to purchase any of the foregoing) (in each case, other than (a)
dividends or distributions for which an adjustment is made pursuant to other
provisions of this Section 4 hereof or for which an adjustment hereunder is not
required as a result of the application of Section 4.5 hereof; provided in each
case that the Company complies with the notice provisions contained in
Section 7.1 hereof or (b) cash dividends or distributions paid from the
Company’s retained earnings as shown on the Company’s books prepared in
accordance with generally accepted accounting principals), the Exercise Price to
be in effect after the record date for the determination of stockholders
entitled to receive such distribution shall be determined by multiplying the
Exercise Price in effect immediately prior to such record date by a fraction,
(i) the denominator of which shall be the Fair Market Value per share of Common
Stock on the record date for the determination of stockholders entitled to
receive the distribution, and (ii) the numerator of which shall be (x) the Fair
Market Value per share of Common Stock on the record date minus (y) the fair
market value as determined in good faith by the board of directors of the
Company (the “Board of Directors”) of the portion of the assets, property or
debt, securities or other capital stock to be distributed, which in each case is
applicable to one share of Common Stock.  Such adjustments shall be made
successively whenever any such distribution is made and shall become effective
immediately after the record date.
 
 
6

--------------------------------------------------------------------------------

 
 
4.3           Adjustment of Number of Shares Purchasable.  Upon any adjustment
of the Exercise Price as provided in this Section 4, the Holder hereof shall
thereafter be entitled to purchase upon the exercise of this Warrant, at the
Exercise Price resulting from such adjustment, the number of shares of Common
Stock (calculated to the nearest 1/100th of a share) obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
shares of Common Stock issuable on the exercise hereof immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.
 
4.4           Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.  In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is any change whatsoever in, or distribution with respect to, the outstanding
Common Stock of the Company), or sell, transfer or otherwise dispose of all or
substantially all of its property, assets or business to another corporation
and, pursuant to the terms of such reorganization, reclassification, merger,
consolidation or disposition of assets, (a) shares of common stock of the
successor or acquiring corporation or of the Company (if it is the surviving
corporation) or (b) any cash, shares of stock or other securities, assets,
property or indebtedness of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”) are to be received by
or distributed to the holders of Common Stock of the Company who are holders
immediately prior to such transaction, then the Holder of this Warrant shall
have the right thereafter to receive, upon exercise of this Warrant, the number
of shares of common stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and Other Property receivable upon
or as a result of such reorganization, reclassification, merger, consolidation
or disposition of assets by a holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such event.  In such
event, the aggregate Exercise Price otherwise payable for the shares of Common
Stock issuable upon exercise of this Warrant shall be allocated among the shares
of common stock and Other Property receivable as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
in proportion to the respective Fair Market Values of such shares of common
stock and Other Property as determined in good faith by the Board of Directors
of the Company.  In case of any such reorganization, reclassification, merger,
consolidation or disposition of assets, the successor or acquiring corporation
(if other than the Company) shall expressly assume the due and punctual
observance and performance of each and every covenant and condition of this
Warrant to be performed and observed by the Company and all the obligations and
liabilities hereunder, subject to such modifications as may be reasonably deemed
appropriate (as determined in good faith by the Board of Directors of the
Company and evidenced by a board resolution) in order to provide for adjustments
of any shares of the common stock of such successor or acquiring corporation for
which this Warrant thus becomes exercisable, with modifications shall be as
equivalent as practicable to the adjustments provided for in this Section
4.  For purposes of this Section 4.4, “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class that
is not preferred as to dividends or assets over any other class of stock of such
corporation and that is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock or other securities that are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the happening of a specified event and any
warrants or other rights to subscribe for or purchase any such stock.  The
foregoing provisions of this Section 4.4 shall similarly apply to successive
reorganizations, reclassification, mergers, consolidations or disposition of
assets and shall apply to any securities to be received as a result of the
foregoing.
 
 
7

--------------------------------------------------------------------------------

 
 
4.5           Rights Issuances.  If the Company shall distribute any rights,
options or warrants to all holders of any class of its Common Stock entitling
them to purchase shares of Common Stock, then concurrently therewith the Company
shall distribute to each Holder on the record date for the determination of
stockholders entitled to receive such distribution that number of rights,
options or warrants to which the shares of Common Stock then issuable upon
exercise of the Warrants held by it on such record date would have been entitled
to receive if such shares of Common Stock had been outstanding on such record
date.  In no event shall any adjustment to the Exercise Price be made in
connection with any distribution described in this Section 4.5.
 
4.6           Determination of Consideration.  For purposes of any computation
respecting consideration received pursuant to Article 4 hereof, the following
shall apply:
 
(a)           in the case of the issuance of Common Stock for cash, the
consideration shall be the net amount received by the Company after deduction of
any underwriting commissions or concessions paid or allowed by the Company;
 
(b)           in the case of the issuance of shares of Common Stock for
consideration in whole or in part other than cash, the consideration other than
cash shall be the Fair Market Value thereof; and
 
(c)           in the case of securities exercisable for, convertible into or
exchangeable for shares of Common Stock, the aggregate consideration received
therefore shall be deemed to be the consideration received by the Company for
the issuance of such securities plus the additional consideration, if any, to be
received by the Company upon exercise, conversion or exchange thereof (the
consideration in each case shall be determined in the same manner as provided in
clause (a) and (b) of this Section 4.7).
 
4.7           Fair Market Value.  For the purposes of this Warrant, “Fair Market
Value” means with respect to the Common Stock, (a) the Volume Weighted Average
Price (or VWAP) of the Common Stock over the ten (10) consecutive trading days
ending the day prior to the date for which such value is to be computed (the
“Trading Period”), or (b) if the VWAP cannot be calculated as the result of an
absence of trading during the Trading Period, the average of the last bid and
ask prices, as those prices are reported on the New York Stock Exchange or other
such national securities exchange or automated dealer quotation system, or
(c) if the Common Stock is not listed or authorized for trading on the New York
Stock Exchange or any comparable system, the average of the closing bid and
asked prices as furnished by two members of the Financial Industry Regulatory
Authority, Inc. selected from time to time by the Company for that purpose.
 
 
8

--------------------------------------------------------------------------------

 
 
“Volume Weighted Average Price” means, for any security as of any date, an
average price calculated by adding up the dollars traded for every transaction
(price multiplied by number of shares traded) and then dividing by the total
shares traded for the day for such security as reported on the New York Stock
Exchange, not identified as having been reported late to such system, or if the
Common Stock is not listed on the New York Stock Exchange, Inc., as reported on
any other national securities exchange or automated dealer quotation system,
which is the primary market or system on which the Common Stock is then listed
or quoted.
 
If the Common Stock is not listed and traded in a manner that the quotations
referred to above are available for the period required hereunder, the Fair
Market Value per share of Common Stock shall be deemed to be the fair value per
share of such security as determined in good faith by the Board of
Directors.  With respect to property, assets or securities other than Common
Stock, the Fair Market Value of such property, assets or securities other than
Common Stock shall be deemed to be the fair value as determined in good faith by
the Board of Directors.
 
4.8           Other Provisions Applicable to Adjustments Under this
Section 4.  The following provisions shall be applicable to the adjustments
provided for pursuant to this Section 4:
 
(a)           When Adjustments to Be Made.  The adjustments required by this
Section 4 shall be made whenever and as often as any specified event requiring
such an adjustment shall occur.  For the purpose of any such adjustment, any
specified event shall be deemed to have occurred at the close of business on the
date of its occurrence.
 
(b)           Record Date.  In case the Company shall take a record of the
holders of the Common Stock for any purpose requiring an adjustment hereunder,
then all references in this Section 4 to the effective date for such adjustment
shall be such record date.
 
(c)           Fractional Interests.  In computing adjustments under this
Section 4, fractional interests in Common Stock shall be taken into account to
the nearest 1/100th of a share.
 
(d)           When Adjustment Not Required.  If the Company shall take a record
of the holders of its Common Stock for any purpose requiring an adjustment
hereunder, but shall, thereafter and before the consummation of the event
requiring such adjustment legally abandon its plan, then thereafter no
adjustment shall be required by reason of the taking of such record and any such
adjustment previously made in respect thereof shall be rescinded and annulled.
 
(e)           Certain Limitations.  Notwithstanding anything herein to the
contrary, no adjustment to the Exercise Price hereunder shall be made, to the
extent it would cause the Exercise Price to be less than the par value of the
Common Stock, if any; provided that adjustments to the number of shares pursuant
to Section 4.3 hereof shall be made based on the adjustment to the Exercise
Price that would otherwise occur.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)           Tax Adjustments.  The Company may make such reductions in the
Exercise Price or increase in the number of Common Stock to be received by any
Holder upon the exercise or exchange of this Warrant, in addition to those
adjustments required by this Section 4, as it in its sole discretion shall
determine to be advisable in order that any adjustment hereunder shall not be
taxable to such holders.
 
(g)           Certain Business Combinations.  The Company will not merge or
consolidate with or into, or sell, transfer or lease all or substantially all of
its property to, any other entity unless the successor or purchasing entity, as
the case may be (if not the Company), shall expressly agree to provide to each
Holder the securities, cash or Other Property required by Section 4.4 hereof
upon the exercise or exchange of this Warrant.
 
(h)           Notice of Adjustments.  Whenever the number of shares of Common
Stock for which this Warrant is exercisable or the Exercise Price shall be
adjusted pursuant to this Section 4, the Company shall forthwith prepare a
certificate to be executed by the chief financial officer of the Company setting
forth, in reasonable detail, the event requiring the adjustment and the method
by which such adjustment was calculated, specifying the number of shares of
Common Stock for which this Warrant is exercisable and describing the number and
kind of any other shares of stock or Other Property for which this Warrant is
exercisable, and any related change in the Exercise Price, after giving effect
to such adjustment or change.  The Company shall promptly cause a signed copy of
such certificate to be delivered to each Holder in accordance with Section 12.2
hereof.  The Company shall keep at its principal office or at the Designated
Office, if different, copies of all such certificates and cause the same to be
available for inspection at said office during normal business hours by any
Holder or any prospective transferee of a Warrant designated by a Holder
thereof.
 
(i)           Independent Application.  Except as otherwise provided herein, all
subsections of this Section 4 are intended to operate independently of one
another (but without duplication).
 
(j)           Treasury Shares.  The number of shares of Common Stock outstanding
at any given time does not include shares owned or held by or for the account of
the Company or any Subsidiary, and the disposition of any shares so owned or
held shall be considered an issue or sale of Common Stock pursuant to Section
4.3.
 
(k)           Continued Expression of Original Terms.  Irrespective of any
adjustments in the Exercise Price or the number or kind of shares purchasable
upon the exercise of the Warrants, Warrants theretofore or thereafter issued may
continue to express the same price and number and kind of shares as are stated
in the Warrants initially issued.
 
5.
NO IMPAIRMENT

 
The Company shall not by any action, including, without limitation, amending its
charter documents or through any reorganization, reclassification, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other similar voluntary action, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as maybe necessary or appropriate to protect the rights of the Holder
against impairment.  Without limiting the generality of the foregoing, the
Company shall take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Common Stock upon the exercise of this Warrant, free and clear of all
liens.
 
 
10

--------------------------------------------------------------------------------

 
 
6.
RESERVATION AND AUTHORIZATION OF COMMON STOCK; OBTAINING STOCK EXCHANGE LISTING

 
From and after the Original Issue Date, the Company shall at all times reserve
and keep available for issuance upon the exercise of the Warrants such number of
its authorized but unissued shares of Common Stock as will be sufficient to
permit the exercise in full of all outstanding Warrants in accordance with the
terms hereof.  All shares of Common Stock issuable pursuant to the terms hereof,
when issued upon exercise of this Warrant with payment therefor in accordance
with the terms hereof, shall be duly and validly authorized and issued and fully
paid and nonassessable, not subject to preemptive rights and shall be free and
clear of all taxes, charges and liens.  The Company shall take all action which
may be necessary so that the shares of Common Stock issuable upon exercise of
the Warrants will be listed by the Exercisability Date on such principal
securities exchanges, markets and automated quotation systems with the United
States of America, if any, on which other shares of Common Stock are then
listed; provided, that such Common Stock is not Restricted Common Stock and
provided, further, that the Company shall not be required to register any Common
Stock issuable upon exercise of the Warrants pursuant to the Securities Act.
 
7.
NOTICE OF CORPORATE ACTIONS; TAKING OF RECORD; TRANSFER BOOKS

 
7.1           Notices of Corporate Actions.  In the event of:  (a) any taking by
the Company of a record of the holders of any class of securities for the
purpose of determining the holders thereof who are entitled to receive any
dividend or distribution (other than cash dividends or distributions paid from
the Company’s retained earnings as shown on the Company’s books prepared in
accordance with generally accepted accounting principals), (b) any capital
reorganization of the Company, any reclassification or recapitalization of the
capital stock of the Company or any consolidation or merger involving the
Company and any other Person or any sale, transfer or other disposition of all
or substantially all the assets of the Company to another Person or (c) any
action taken by the Company which would require an adjustment pursuant to
Section 4 hereof, (d) any tender offer or exchange offer for shares of Common
Stock or (e) any dissolution, liquidation or winding up of the Company, the
Company shall mail to each Holder of a Warrant in accordance with the provisions
of Section 11.2 hereof a notice specifying (i) the date or expected date on
which any such record is to be taken for the purpose of such dividend or
distribution, and the amount and character of such dividend or distribution and
(ii) the date or expected date on which any such reorganization,
reclassification, recapitalization, consolidation, merger, sale, transfer or
disposition or exchange offer, tender offer, dissolution, liquidation or winding
up is to take place, the time, if any such time is to be fixed, as of which the
holders of record of Common Stock shall be entitled to exchange their shares of
Common Stock for the securities or Other Property deliverable upon such
reorganization, reclassification, recapitalization, consolidation, merger, sale,
transfer or disposition or exchange offer, tender offer, dissolution,
liquidation or winding up and a description in reasonable detail of the
transaction.  Such notice shall be mailed to the extent practicable under the
circumstances as determined in the reasonable judgment of an officer of the
Company at least ten (10) days prior to any record date for such event or the
date therein specified, and shall describe the material terms of the matter in
question.  In the event that the Company at any time sends any other notice to
the holders of its Common Stock with respect to the events described in the
first sentence of this Section 7.1, including any proxy or information or other
statute it shall concurrently send a copy of such notice to each Holder of a
Warrant.
 
 
11

--------------------------------------------------------------------------------

 
 
7.2           Closing of Transfer Books.  The Company shall not at any time,
except upon dissolution, liquidation or winding up of the Company (and in such
event, only after prior written notice in accordance with Section 7.1), close
its stock transfer books or Warrant transfer books so as to result in preventing
or delaying the exercise or transfer of any Warrant.
 
7.3           No Rights as Stockholders.  Except as provided herein, Holders
shall have no rights as holders of Common Stock of the Company solely as a
result of being the Beneficial Owner of a Warrant.  Holders shall have no right
to vote, consent or otherwise participate with respect to matters submitted to a
vote of the stockholders of the Company solely as a result of being the
Beneficial Owner of a Warrant.
 
8.
TRANSFER

 
The Holder, by acceptance of this Warrant, agrees to be bound by the provisions
of this Section 8.
 
8.1           Restrictions on Transfer.  This Warrant shall not be transferred
or transferable prior to the Exercisability Date, except to an Affiliate of the
Holder.  Thereafter, neither this Warrant nor any shares of Restricted Common
Stock issued upon the exercise hereof shall be Transferred other than pursuant
to an effective registration statement under the Securities Act or an exemption
from the registration provisions thereof.  The Holder of this Warrant by its
acceptance hereof, (i) acknowledges that the Company has no obligation or
current intention to register the Transfer of any Warrants or Common Stock
issuable upon the exercise thereof under Section 5 of the Securities Act and
(ii) agrees not to offer, sell or otherwise transfer this Warrant other than
(a) to the Company or a subsidiary of the Company, (b) pursuant to a
registration statement that has been declared effective under the Securities Act
or (c) pursuant to any other available exemption from the registration
requirements of the Securities Act, subject to the Company’s right prior to any
such offer, sale or transfer pursuant to clause (c) to require the delivery of
an Opinion of Counsel to the effect that such Transfer is exempt from the
registration requirements of the Securities Act, and such related certification
and/or other information reasonably satisfactory to it.  In connection with any
Transfer, the Holder will deliver to the Company such certificates and other
information as the Company may reasonably require to confirm that the transfer
complies with the foregoing restrictions.  Holders of the Warrants or the
Restricted Common Stock, as the case may be, shall not be entitled to Transfer
such Warrants or such Restricted Common Stock except in accordance with this
Section 8.1.
 
 
12

--------------------------------------------------------------------------------

 
 
8.2           Restrictive Legends.
 
(a)           Except as otherwise provided in this Section 8, each certificate
for Warrant Stock initially issued upon the exercise of this Warrant, and each
certificate for Warrant Stock issued to any subsequent transferee of any such
certificate, in each case for so long as such Common Stock is Warrant Stock,
shall be stamped or otherwise imprinted with a legend in substantially the
following form:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW.  THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES NOT
TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY OTHER THAN (A) TO THE COMPANY
OR ANY SUBSIDIARY OF THE COMPANY, (B) PURSUANT TO A REGISTRATION STATEMENT THAT
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT OR (C) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSE (C) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL TO THE
EFFECT THAT SUCH TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, AND SUCH RELATED CERTIFICATION AND/OR OTHER INFORMATION
REASONABLY SATISFACTORY TO IT.  IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL
DELIVER TO THE COMPANY SUCH CERTIFICATES AND OTHER INFORMATION AS THE COMPANY
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.”
 
(b)           Except as otherwise provided in this Section 8, each Warrant shall
be stamped or otherwise imprinted with a legend in substantially the following
form:
 
“NEITHER THE WARRANTS REPRESENTED BY THIS CERTIFICATE NOR ANY OF THE SECURITIES
ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW.  THE
HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES NOT TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, OTHER THAN (A) TO THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR (C) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSE (C) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL TO THE
EFFECT THAT SUCH TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, AND SUCH RELATED CERTIFICATION AND/OR OTHER INFORMATION
REASONABLY SATISFACTORY TO IT.  IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL
DELIVER TO THE COMPANY SUCH CERTIFICATES AND OTHER INFORMATION AS THE COMPANY
MAY REASONABLY REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.”
 
 
13

--------------------------------------------------------------------------------

 
 
8.3           Termination of Securities Law Restrictions.  Notwithstanding the
foregoing provisions of Section 8, the restrictions imposed by Section 8.1
hereof upon the transferability of the Warrants and the Restricted Common Stock
and the legend requirements of Section 8.2 hereof shall terminate as to any
particular Warrant or shares of Restricted Common Stock when the Company shall
have received from the holder thereof an Opinion of Counsel satisfactory to the
Company to the effect that such legend is not required in order to ensure
compliance with the Securities Act.  All Warrants and any Restricted Common
Stock issued upon registration of transfer, division or combination of, or in
substitution for, any Warrant or Warrants and any Restricted Common Stock
entitled to bear such legend shall have a similar legend endorsed
thereon.  Wherever the restrictions imposed by this Section 8.3 shall terminate
as to any Warrants or share of Restricted Common Stock, as hereinabove provided,
the holder thereof shall be entitled to receive from the Company, at the
Company’s expense, a new certificate representing such Warrants or Common Stock
not bearing the restrictive legend set forth in Section 8.2(a) hereof.
 
8.4           Nominees for Beneficial Owners.  In the event that any Warrant
Stock is held by a nominee for the Beneficial Owner thereof, the Beneficial
Owner thereof may, at its election, be treated as the Holder of such Warrant
Stock for purposes of any request or other action by any Holder or Holders of
Warrant Stock pursuant to this Warrant or any determination of any number or
percentage of shares of Warrant Stock held by any Holder or Holders of Warrant
Stock contemplated by this Agreement.  If the Beneficial Owner of any Warrant
Stock so elects, the Company may require assurances reasonably satisfactory to
it of such owner’s Beneficial Ownership of such Warrant Stock; provided,
however, that in no event shall there be “double-counting” of Warrants or
Warrant Stock.
 
8.5           Payment of Taxes.  The Company shall pay all documentary stamp
taxes attributable to the initial issuance of Common Stock upon the exercise of
Warrants; provided, however, that the Company shall not be required to pay any
tax or taxes which may be payable in any transfer in connection with the issue
of any certificates for Warrants (or Common Stock issuable upon the exercise
thereof) in a name other than that of the registered Holder of a Warrant
surrendered upon the exercise of a Warrant, and the Company shall not be
required to issue or deliver such certificates for Warrants unless and until the
Person or Persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid or is not due and owing.
 
 
14

--------------------------------------------------------------------------------

 
 
9.
LOSS OR MUTILATION

 
Upon receipt by the Company from any Holder of evidence reasonably satisfactory
to it of the ownership of and the loss, theft, destruction or mutilation of this
Warrant and an indemnity reasonably satisfactory to it and, in case of
mutilation, upon surrender and cancellation hereof, the Company will execute and
deliver in lieu hereof a new Warrant of like tenor to such Holder; provided,
however, in the case of mutilation, no indemnity shall be required if this
Warrant in identifiable form is surrendered to the Company for cancellation.
 
10.
OFFICE OF THE COMPANY

 
As long as any of the Warrants remain outstanding, the Company shall maintain an
office or agency, which may be the principal executive offices of the Company
(the “Designated Office”), where the Warrants may be presented for exercise,
registration of transfer, division or combination as provided in this
Warrant.  Such Designated Office shall initially be the office of the Company at
410 Park Avenue, 14th Floor, New York, NY 10022.  The Company may from time to
time change the Designated Office to another office of the Company or its agent
within the United States by notice given to all registered holders of Warrants
at least ten (10) Business Days prior to the effective date of such change.
 
11.
MISCELLANEOUS

 
11.1           Nonwaiver.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Company or the Holder shall
operate as a waiver of such right or otherwise prejudice the rights, powers or
remedies of such Person.
 
11.2           Notice Generally.  Any notice, demand, request, consent,
approval, declaration, delivery or communication hereunder to be made pursuant
to the provisions of this Warrant shall be sufficiently given or made if in
writing and either delivered in person with receipt acknowledged or sent by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
(a)           if to any Holder of this Warrant or holder of Warrant Stock issued
upon the exercise hereof, at its last known address appearing on the books of
the Company maintained for such purpose;
 
(b)           if to the Company, at its Designated Office;
 
or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, or three (3) Business Days after the same
shall have been deposited in the United States mail, or one (1) Business Day
after the same shall have been delivered to Federal Express or another overnight
courier service.
 
 
15

--------------------------------------------------------------------------------

 
 
11.3           Limitation of Liability.  No provision hereof, in the absence of
affirmative action by the Holder to purchase shares of Common Stock, and no
enumeration herein of the rights or privileges of the Holder hereof, shall give
rise to (i) any liability of such Holder to pay the Exercise Price for any
Warrant Stock other than pursuant to an exercise of this Warrant or (ii) any
liability as a stockholder of the Company, whether such liability is asserted by
the Company or by creditors of the Company.
 
11.4           Remedies.  Each holder of Warrants and/or Warrant Stock, in
addition to being entitled to exercise its rights granted by law, including
recovery of damages, shall be entitled to specific performance of its rights
provided under this Warrant.  The Company agrees that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by it of
the provisions of this Warrant and hereby agrees, in an action for specific
performance, to waive the defense that a remedy at law would be adequate.
 
11.5           Successors and Assigns.  Subject to the provisions of Sections
3.1 and 8, this Warrant and the rights evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the permitted
successors and assigns of the Holder hereof.  The provisions of this Warrant are
intended to be for the benefit of all Holders from time to time of this Warrant
and, to the extent applicable, all holders of shares of Warrant Stock issued
upon the exercise hereof (including permitted transferees), and shall be
enforceable by any such holder.
 
11.6           Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.
 
11.7           Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Warrant.
 
11.8           Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
11.9           GOVERNING LAW; JURISDICTION.  IN ALL RESPECTS, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS WARRANT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE, EXCEPT WITH RESPECT TO THE ISSUANCE OF COMMON
STOCK UPON EXERCISE HEREOF, WHICH SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MARYLAND.  THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN NEW YORK CITY SHALL HAVE, EXCEPT AS SET FORTH BELOW, EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY
AND THE HOLDER OF THIS WARRANT PERTAINING TO THIS WARRANT OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT, PROVIDED THAT IT IS ACKNOWLEDGED
THAT ANY APPEALS FROM THOSE COURTS MAY BE HEARD BY A COURT LOCATED OUTSIDE OF
NEW YORK CITY IN THE STATE OF NEW YORK.
 
 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer with effect from the 16th day of March, 2009.
 

  CAPITAL TRUST, INC.            
By:
/s/ Geoffrey G. Jervis       Name: Geoffrey G. Jervis       Title: Chief
Financial Officer          



 
 
17

--------------------------------------------------------------------------------

 
 
ANNEX A
 
SUBSCRIPTION FORM
 
[To be executed only upon an exercise of Warrant]
 
The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for the purchase of            shares of Common Stock or by surrender of
                  Warrants pursuant to a Cashless Exercise in accordance with
the terms of this Warrant and herewith makes payment therefor, all at the price
and on the terms and conditions specified in this Warrant and requests that
certificates for the shares of Common Stock hereby purchased (and any securities
or other property issuable upon such exercise) be issued in the name of and
delivered to                                       whose address is
                                                   and, if such shares of Common
Stock shall not include all of the shares of Common Stock issuable as provided
in this Warrant, that a new Warrant of like tenor and date for the balance of
the shares of Common Stock issuable hereunder be delivered to the undersigned or
                                    whose address is
                                                   .
 

        (Name of Registered Owner)                       (Signature of
Registered Owner)                       (Street Address)                       
(City) (State)  (Zip Code)  

 
NOTICE:
The signature on this subscription must correspond with the name as written upon
the face of the within Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 
 
 
A-1

--------------------------------------------------------------------------------

 
 
ANNEX B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:
 
Name and Address of Assignee
Number of Shares of Common Stock
   

 
and does hereby irrevocably constitute and
appoint                                                              
attorney-in-fact to register such transfer onto the books of the Company
maintained for that purpose, with full power of substitution in the premises.
 

Dated:      Print Name:                    Signature:               
                                           
  Witness: 
                                                                    
     
                                                                    
 

 
NOTICE:
The signature on this assignment must correspond with the name as written upon
the face of the within Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 
 
B-1 

--------------------------------------------------------------------------------
